Citation Nr: 1443610	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a fracture and bone graft of the right wrist ("right wrist disability").

2.  Entitlement to an initial compensable evaluation for the service-connected degenerative changes of the right thumb ("right thumb disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied an increased evaluation for the right wrist disability.  The same decision granted service connection for the right thumb disability and assigned an initial noncompensable evaluation effective from July 2006.  

The claims were previously before the Board in June 2012 and remanded for further development and adjudication.  

The claim pertaining to the right thumb is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The service-connected right wrist disability has not been shown to produce limitation of pronation, motion loss beyond middle of arc or the hand fixed in full pronation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the service-connected right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5213, 5214 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided pre-adjudication notice in August 2006.  

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and provided the Veteran VA examinations.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran is right hand dominant so only the criteria applicable to the major hand apply.  At the outset, the Board notes the Veteran's disability is not specifically listed in the rating schedule, therefore it was rated by analogy.  38 C.F.R. § 4.20.  Additional rating criteria were considered, but there has been no evidence of ankylosis of the wrist, to warrant an increased rating under Diagnostic Code 5214.  

The Veteran's right wrist is rated as 20 percent disabling under Diagnostic Code 5213.  Under this code section, 20 percent ratings are assigned for: limitation of pronation, motion lost beyond the last quarter of arc, the hand does not approach full  pronation; and loss of supination and pronation (bone fusion), the hand is fixed near the middle of the arc or moderate pronation.  A 30 percent is assigned for limitation of pronation motion loss beyond middle of arc or the hand fixed in full pronation.  38 C.F.R. § 4.71a.

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the wrist as dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.   38 C.F.R. § 4.71a , Plate I (2013).

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 20 percent evaluation for the right wrist disability is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; see Hart, supra. 

In pertinent part, upon VA examination in February 2007, right wrist range of motion was as follows: dorsiflexion 30 degrees; palmar flexion 30 degrees; radial deviation 10 degrees; and ulnar deviation 15 degrees.  Motion was limited by stiffness in the wrist joint.  There was no additional limitation in the range of motion on repetitive testing due to weakness, fatigue, lack of endurance, or incoordination.  Passive range of motion was similar to active.  There was no evidence of edema, effusion, swelling, redness, heat, erythema, abnormal movement, ankylosis or guarding on examination.  There was some x-ray evidence of post-traumatic degenerative changes of the radiocarpal and first metacarpal-trapezial joints.  


Upon VA examination in June 2012, the Veteran reported flare-ups of wrist pain, weakness, and stiffness in cold weather or with twisting or turning motions.  Dorsiflexion to 30 degrees and palmar flexion to 30 degrees remained unchanged from VA examination in 2007.  There was no evidence of painful motion.  The Veteran was able to perform repetitive testing with no change in range of motion despite evidence of weakened movement and excess fatigability.  There was no evidence of incoordination or pain on movement.  There was no localized tenderness or pain on palpation of the wrist.  The Veteran had active movement against some resistance.  The examiner indicated that residuals of wrist surgery included intermediate degrees of residual weakness, pain and/or limitation of motion.   

The Board has considered the Veteran's complaints of pain in his right wrist; however, there was no objective evidence of painful motion on examination in 2007 or 2012.  Despite evidence of weakened movement and excess fatigability on VA examination in 2012, the Veteran had no pain on active motion or additional functional loss due to pain on repetitive testing.   See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There was no evidence of  lack of endurance or incoordination of the wrist at any time.  The complaints of pain, stiffness, and fatigue are clearly accounted for in the current 20 percent rating.  

The Board has also considered a higher rating under Diagnostic Codes 5003/5010 for degenerative arthritis; however, degeneration of the right wrist is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, an evaluation in excess of 20 percent, to include "staged" ratings, is not warranted for the right wrist.  38 C.F.R. § 4.71a; Hart, supra.   There was no evidence that the right wrist disability was productive of limitation of pronation, motion loss beyond middle of arc or the hand fixed in full pronation.   38 C.F.R. § 4.71a.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his right wrist.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows that the Veteran is retired.  The 2012 VA examiner noted that while his right hand pain limited his ability to do manual work, sedentary and light work did not cause a significant increase in pain.  The Veteran used his non-dominant left hand for medium to heavy work activities requiring the use of both hands.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected right wrist disability, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right wrist is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected right wrist reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain), which he does not meet as delineated above.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for the service-connected right wrist disability is denied.


REMAND

The Veteran's claim for increased rating for his right thumb must be remanded for further development.

Notably, an addendum opinion must be sought from the June 2012 VA examiner.  The 2012 VA examination appears to show a worsening of the right thumb disability.   The examiner found a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  The examiner also found ankylosis of the right thumb.  The thumb was abducted and rotated so that the thumb pad faced the finger pads; however, the examiner failed to indicate whether this represented favorable or unfavorable ankylosis of the right thumb.   38 C.F.R. § 4.71a, Diagnostic Code 5224.   Such clarification must be sought upon Remand.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who performed the June 7, 2012, VA examination, if available.  Otherwise the opinion must be sought from a similarly qualified provider.  Please ask the examiner whether ankylosis of the right thumb (thumb abducted and rotated so that the thumb pad faced the finger pads) is considered favorable or unfavorable ankylosis.  Note: if the examiner concludes that there is insufficient information to render such an opinion, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or without further physical examination (please schedule) or because the limits of medical knowledge had been exhausted.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


